254 S.W.3d 677 (2008)
TEXAS LOTTERY COMMISSION, Appellant
v.
FIRST STATE BANK OF DeQUEEN, Stone Street Capital, Inc. and Cletius L. Irvan, Appellees.
No. 03-07-00249-CV.
Court of Appeals of Texas, Austin.
May 16, 2008.
*679 Rance L. Craft, Austin, for Appellant.
Jeffrey S. Boyd, Thompson & Knight LLP, Austin, for Appellee.
Before Justices PATTERSON, PURYEAR and PEMBERTON.

OPINION
BOB PEMBERTON, Justice.
In 1995, appellee Cletius Irvan won approximately $9 million in the Texas Lottery, to be paid in annual installments of around $450,000. Pursuant to an Arkansas court order that has been domesticated in Texas, Irvan has attempted to sell and assign his right to receive the last two installment payments, which are due in 2013 and 2014. The lottery act (at least as interpreted by the Texas Lottery Commission) explicitly prohibits this assignment, while the Texas UCC not only allows such assignments, but provides that any state law restricting them is, to that extent, rendered ineffective. The question presented in this appeal is which statute controls. Agreeing with the district court that the UCC controls, we affirm its judgment.

THE STATUTES
Lottery act
Section 466.406 of the government code prohibits the assignment of a right to receive a Texas Lottery prize "[e]xcept as provided in this section and Section 466.410." Tex. Gov't Code Ann. § 466.406(a) (West 2004). Section 466.406 provides that (1) prize payments to a deceased individual prizewinner can be made to his estate; and (2) a winner's prize can be "paid to any person under an appropriate judicial order." Id. § 466.406(b)-(c). In section 466.410, the legislature authorized assignment of the right to receive future installment prize payments made by the lottery commission if approved by an order of a Travis County district court. Id. § 466.410(a)(West 2004).[1] Such an order shall issue if several procedural and consumer-protection requirements are satisfied. Id. § 466.410(b). Among other requirements:
 a petition for the order must be filed and a copy served on the Commission, which is entitled to intervene "to protect the interests of the commission"
 the assignment must be in writing and, by its terms, made subject to the laws of this state
 the assignor must provide a sworn and notarized statement that the assignor is of sound mind and is not acting under duress; has been advised regarding the assignment by independent legal counsel and "has had the opportunity to receive independent financial and tax advice concerning the effects of the assignment; understands *680 that the assignor will not receive the prize payments . . . for the assigned years"; understands and agrees that the state, the commission, and its personnel shall have no further liability to make the assigned payments to the assignor; has been provided a one-page disclosure statement stating, in boldfaced, 14-point type, the payments being assigned, purchase price, discount rate, and any fees; and that the assignor was advised of the right to cancel the transaction within three days of execution
 the court shall make specific findings regarding compliance with these and other requirements
Id. § 466.410(b), (e).
The assignment right under section 466.410 is subject to an additional limitation of significance to this case: "installment prize payments due within the final two years of the prize payment schedule may not be assigned." Id. § 466.410(a).
UCC
Article 9 of the Texas UCC also addresses the assignability of Texas Lottery prizes. Under the UCC, "accounts" are expressly made assignable, see Tex. Bus. & Com.Code Ann. § 9.406(a) (West 2002), and "account" is defined to include "winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state." Id. § 9.102(a)(2)(viii)(West Supp.2007). Furthermore, UCC section 9.406(f) provides, in relevant part:
a rule of law, statute, or regulation that prohibits, restricts, or requires consent of a government, governmental body or official, or account debtor to the assignment or transfer of, creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:
(1) prohibits, restricts, or requires consent of the government, governmental body, or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper.
Id. § 9.406(f).

PROCEEDINGS BELOW
Appellees Irvan, First State Bank of DeQueen (FSB), and Stone Street Capital, Inc., filed the underlying action under the Uniform Declaratory Judgments Act.[2] They alleged that after Irvan won his Texas Lottery prize in 1995, he became indebted to FSB for approximately $195,000, plus interest, which he ultimately was unable to pay. Irvan and FSB worked out a "Composition of Creditors" under Arkansas state law. The Composition of Creditors provided that, in full satisfaction of his debt, Irvan would pay to FSB a sum from monies received from the sale of the final two lottery prize installment payments due in 2013 and 2014.[3] Irvan was to sell and assign these payments to Stone Street, which, in turn, would sell and assign the payments to Great-West Life & Annuity. The proposed plan was filed in Arkansas state court, which entered a final order approving the Composition of Creditors. The Arkansas court ordered that Irvan sell and assign the payments to Stone Street and that Stone Street, in turn, sell and assign the payments to Great-West. The final order also stated that it constituted *681 "an appropriate judicial order" under section 466.406(c) of the Texas Government Code and that the Travis County district court shall grant full faith and credit to its order. FSB then filed an authenticated copy of the final Arkansas order in Travis County district court pursuant to the Uniform Enforcement of Foreign Judgments Act. See Tex. Civ. Prac. & Rem.Code Ann. § 35.001-.008 (West 1997 & Supp. 2007).
Appellees further pled that following the filing and entry of the final order in Travis County, the Commission "advised Plaintiffs that the Commission does not recognize the validity of the Final Order and intends to make the . . . Payments to Plaintiff Irvan, in spite of the Final Order." Appellees alleged that the Commission had contended that Irvan's assignment was prohibited by sections 466.406 and 466.410 of the government code. Appellees sought declarations that (1) the final order of the Arkansas court was, pursuant to the UEFJA, effective as a final order of the Travis County district court; (2) section 9.406(f) of the Texas UCC renders ineffective any provision of the Lottery Act that purports to restrict or prohibit the assignment of lottery winnings; (3) the assignments were valid transfers and Great-West is the sole and lawful owner of the right to receive the 2013 and 2014 payments; and (4) in the alternative, that the final order is "an appropriate judicial order" under section 466.406(c).[4]
Soon thereafter, appellees filed a motion for partial summary judgment on their declaratory-judgment claim that the Texas UCC rendered ineffective the anti-assignment provisions of the lottery act. The Commission filed a response and a plea to the jurisdiction, arguing in the plea that a justiciable controversy existed only as to the effectiveness of government code 466.410 but not as to 466.406(c). The district court granted appellees' motion for partial summary judgment, declaring that "Tex. Bus. & Com.Code §§ 9.406 and 9.102 render ineffective Tex. Gov't Code §§ 466.406 and 466.410 to the extent that Tex. Gov't Code §§ 466.406 and 466.410 purport to restrict or prohibit the assignment of Texas Lottery prize payments." By separate order, the court also denied the Commission's plea to the jurisdiction. Subsequently, by agreed motion, the district court severed out appellees' UCC claim and rendered a final judgment in that proceeding based on its partial summary judgment ruling. The Commission subsequently filed this appeal.[5]

ANALYSIS
The Commission brings forward three issues on appeal challenging the district court's judgment that article 9 of the Texas UCC renders ineffective government code sections 466.406 and 466.410 to the extent that they purport to restrict assignments of Texas Lottery prizes.[6] The Commission emphasizes the legislative history of the two sets of provisions. Prior to 1999, the lottery act had prohibited all assignments of prizes. During its 76th *682 regular session that year, the legislature amended section 466.406 to its current form and added section 466.410.[7] During the same session, the legislature adopted revised article 9 of the UCC, including the language in sections 9.102 and 9.406 on which appellees rely.[8] The lottery act amendments were enacted approximately two weeks after the UCC amendments (May 17 versus May 30). The Commission urges that the legislature could not have intended to enact regulations and restrictions on lottery prize assignments in government code sections 466.406 and 466.410 that would be rendered wholly ineffective by the UCC provisions enacted a few days earlier. See Lexington Ins. Co. v. Strayhorn, 209 S.W.3d 83, 86 (Tex.2006) ("We must presume that the entire statute . . . was intended to be effective."); Liberty Mut. Ins. Co. v. Garrison Contractors, Inc., 966 S.W.2d 482, 485 (Tex.1998) ("[W]e do not lightly presume that the Legislature may have done a useless act."); Tex. Gov't Code Ann. § 311.021(2) (West 2005)(we presume that "the entire statute is to be effective"). This is especially so, the Commission suggests, because the lottery act amendments were the sole focus of the bill through which they were enacted. Relatedly, the Commission argues that the policy goals embodied in the lottery act provisionsincluding consumer-protection elements aimed at preventing "prizewinners [from being] cheated into unfavorable assignments of their lottery prizes without adequate representation"[9]  would be thwarted by what it terms "normal commercial law."
The Commission also invokes the principle that a "more specific" statutory enactment should be read in harmony with "more general" ones and that the former should control in the event of a conflict. See Daughters of Charity Health Servs. of Waco v. Linnstaedter, 226 S.W.3d 409, 411 (Tex.2007) (giving both statutes effect by treating more specific one as limited exception to more general one); Tex. Gov't Code Ann. § 311.026 (West 2005)(if specific and general provision cannot be harmonized, the "special . . . provision prevails as an exception to the general provision, unless the general provision is the later enactment and the manifest intent is that the general provision prevail"). In the alternative, the Commission relies on the rule that if two statutes enacted during the same session are irreconcilable, it is the latter-enacted of the two that controls. Tex. Gov't Code Ann. § 311.025(a)-(b) (West 2005).
Appellees respond that the legislature has explicitly specified the means of resolving any inconsistency between UCC article 9 and the anti-assignment provisions of the lottery actthe UCC renders the lottery act ineffective to the extent it purports to limit assignments of lottery prizes. See Tex. Bus. & Com.Code Ann. § 9.406(f); see id. § 9.102(a)(2)(viii). In the alternative, appellees argue that the UCC provisions were actually the latest enacted, relying on the legislature's re-enactment of section 9.406(f) when amending the provision in 2001. See Act of May 17, 2001, 77th Leg., R.S., ch. 705, § 11, 2001 Tex. Gen. Laws 1403, 1405-24 (codified *683 at Tex. Bus. & Com.Code Ann. § 9.406(f)); see Tex. Const. art. III, § 36. We agree with appellees that the UCC provisions control over the lottery act's assignment restrictions.
Statutory construction presents a question of law that we review de novo. E.g., State v. Shumake, 199 S.W.3d 279, 284 (Tex.2006). Our primary objective in statutory construction is to give effect to the legislature's intent. Id. We seek that intent "first and foremost" in the statutory text. Lexington Ins. Co., 209 S.W.3d at 85. We rely on the plain meaning of the text, unless a different meaning is supplied by legislative definition or is apparent from context, or unless such a construction leads to absurd results. City of Rockwall v. Hughes, 246 S.W.3d 621, 625-626, (Tex. 2008) (citing Texas Dep't of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 642 (Tex.2004); Taylor v. Firemen's and Policemen's Civil Serv. Comm'n of City of Lubbock, 616 S.W.2d 187, 189 (Tex.1981); University of Tex. Sw. Med. Ctr. v. Loutzenhiser, 140 S.W.3d 351, 356 (Tex.2004)). "When a statute's language is clear and unambiguous, it is inappropriate to resort to rules of construction or extrinsic aids to construe the language." Id. at 626; see Shumake, 199 S.W.3d at 284 ("If the statute is clear and unambiguous, we must apply its words according to their common meaning without resort to rules of construction or extrinsic aids."); see also Fleming Foods of Tex., Inc. v. Rylander, 6 S.W.3d 278, 286 (Tex.1999) (even in face of express legislative intent that recodification be "nonsubstantive," "when . . . specific provisions of a `nonsubstantive' codification and the code as a whole are direct, unambiguous, and cannot be reconciled with prior law, the codification rather than the prior, repealed statute must be given effect"). Besides yielding an objective guidepost to the legislature's intent, reliance on statutory text "ensures that ordinary citizens are able to `rely on the plain language . . . to mean what it says.'" Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 860 (Tex.2005) (quoting Fitzgerald v. Advanced Spine Fixation Sys., 996 S.W.2d 864, 866 (Tex.1999)).
The parties agree that the UCC and the lottery act are inconsistent with regard to whether Irvan's assignment is permittedthe UCC provides that "accounts" (including lottery prizes) are assignable, while the lottery act prohibits assignments of lottery prizes during the last two years in which they are to be paid. But unlike the cases involving overlapping, inconsistent statutes on which the Commission relies, the legislature has clearly and unambiguously provided a means for resolving the inconsistency between the lottery act and the UCC. UCC section 9.406(f) states that:
a rule of law, statute, or regulation that prohibits, restricts, or requires consent of a government, governmental body or official, or account debtor to the assignment or transfer of . . . an account [including state lottery prizes] . . . is ineffective to the extent that the rule of law, statute, or regulation: . . . prohibits, restricts, or requires the consent of the government, governmental body, or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper.
Tex. Bus. & Com.Code Ann. § 9.406(f); see id. § 9.102(a)(2)(viii).[10] We are bound *684 to give this plain language effect "without resort to rules of construction or extrinsic aids." See Shumake, 199 S.W.3d at 284. That includes resort to the specific-versus-general statutory-construction principle. If that principle is relevant here, however, it would require that UCC section 9.406(f)which specifically addresses conflicts between article 9 and assignability restrictions under other Texas lawcontrols over the general standards of the code construction act on which the Commission and the dissent rely. See Tex. Gov't Code Ann. § 311.026(b).[11]
We recognize that our construction of the UCC renders the assignment restrictions of government code sections 466.406 and 466.410 entirely ineffective even though those restrictions were the focus of the 1999 amendments and even though that enactment occurred after the UCC amendments that session. "It is certainly true that we do not lightly presume the Legislature may have done a useless act, and will not read statutory language to be pointless if it is reasonably susceptible of another construction." Brown v. De La Cruz, 156 S.W.3d 560, 566 (Tex.2004). But both of these principles, as the Texas Supreme Court has observed, presume the possibility that the legislature might occasionally do such a thing. Id. "It is at least theoretically possible that legislatorslike judges or anyone elsemay make a mistake." Id. While we do not lightly presume such occurrences, we are bound to effectuate the language the legislature has chosen, and that language leaves no room for a construction other than that the UCC article 9 controls over the assignment restrictions of the lottery *685 act or other state law. See Fleming Foods, 6 S.W.3d at 286.
The Commission and the dissent urge that our construction thwarts important legislative policy objectives or "social policies" embodied in sections 466.406 and 466.410, including protecting the perceived interests of prize winners. But giving effect to the lottery act's assignment restrictions at the expense of the UCC would also thwart important legislative policy objectives. "The UCC, a uniform code, must be `liberally construed and applied to promote its underlying purposes and policies' . . . `(1) to simplify, clarify and modernize the law governing commercial transactions; (2) to permit the continued expansion of commercial practices through custom, usage and agreement of the parties; and (3) to make uniform the law among the various jurisdictions.'" Southwest Bank v. Information Support Concepts, Inc., 149 S.W.3d 104, 110 (Tex.2004) (quoting Tex. Bus. & Com.Code Ann. § 1.103(a))(emphasis added); see also Tex. Gov't Code Ann. § 311.028 (West 2005)("A uniform act included in a code shall be construed to effect its general purpose to make uniform the law of those states that enact it."). "Additionally, the UCC is `carefully integrated and intended as a uniform codification of permanent character covering an entire "field" of law, [and] is to be regarded as particularly resistant to implied repeal.'" Southwest Bank, 149 S.W.3d at 111 (quoting Tex. Bus. & Com.Code Ann. § 1.104 cmt. 1); see also id. ("`In view of the considered and deliberate manner of preparing and adopting the UCC, it is obvious that a repeal of any of its provisions is not to be lightly assumed to have been intended by the legislature.'")(quoting Lary Lawrence, Lawrence's Anderson on the Uniform Commercial Code § 1-104:3 (3d ed. 2003)). "Given this express goal, we must be careful not to interpret any statute that does not explicitly amend or modify the UCC as doing so impliedly. By adhering to this discipline, we preserve the UCC's purposes and policies." Id.
The Commission emphasizes that the legislature did not incorporate into section 9.406 an additional subsection from the model UCC article 9 that would have specifically enumerated any statutes that were not preempted. See U.C.C. § 9-406(j)(2000). It also points out that the legislature did not explicitly provide, as some states have, that article 9 preempts future enactments that do not contain language explicitly preempting 9-406. See Ala.Code 7-9A-406(j); N.C. Gen.Stat. Ann. § 25-9-406(j); Pa. Cons.Stat. Ann. § 9-406(j). Whether the legislature might have been even more explicit in providing that article 9 of the Texas UCC preempts other laws that purport to restrict assignments of accounts is beside the pointit remains that the legislature did so plainly and unambiguously. We also observe that while some states have included anti-assignment language in their state lottery statutes that explicitly preempt the UCC, the Texas Legislature did not do so. See Midland States Life Ins. Co. v. Cardillo, 59 Mass.App.Ct. 531, 797 N.E.2d 11, 17-18 (2003) (lottery winnings not assignable where state lottery statute explicitly preempted UCC).
Unless and until the legislature instructs us otherwise, we will apply the statutes as currently written as authoritatively reflecting its intent regarding its desired balancing between the policy interests served by the UCC and those served by the lottery act's assignment restrictions. We hold that the district court did not err in holding that sections 9.406 and 9.102 of the Texas UCC render ineffective government code sections 466.406 and 466.410 to the extent the latter purport to restrict or prohibit the assignment of lottery prize payments.


*686 CONCLUSION
We affirm the judgment of the district court.
Dissenting Opinion by Justice PATTERSON.

DISSENTING OPINION
JAN P. PATTERSON, Justice.
A quintessential legislative function is the ordering of competing social policies. In the same legislative session, the Texas legislature amended two statutesthe Texas version of Article 9 of the Uniform Commercial Code and the State Lottery Act. The amended statutes conflict as to the assignability of state lottery winnings paid by the Texas Lottery Commission. Because the amendments to the lottery act address and reflect the legislature's policy determination of the specific issue at hand, the assignability of state lottery installment prize payments, I would hold the lottery act controls this appeal's disposition and reverse the trial court. Accordingly, I respectfully dissent.
In 1999, the legislature amended the lottery act to allow a prize winner to assign his right to receive prize payments that are to be paid by the Commission over time if the winner complies with certain requirements, including obtaining the approval of a Travis County district court. See Act of May 30, 1999, 76th Leg., R.S., ch. 1394, §§ 2, 4, 1993 Tex. Gen. Laws 4717-20 (codified at Tex. Gov't Code Ann. §§ 466.406, .410 (West 2004)).[1] Prior to the 1999 amendments, a recipient of lottery prize payments to be paid by the Commission was prohibited from assigning the rights to the payments except to the estate of a deceased prize winner or pursuant to an "appropriate judicial order." See Act of April 28, 1993, 73rd Leg., R.S., ch. 107, § 4.03, 1993 Tex. Gen. Laws 195, 225 (former Tex. Gov't Code Ann. § 466.406). Under the 1999 amendments, a lottery prize winner remains prohibited from assigning "installment prize payments due within the final two years of the prize payment schedule." See Tex. Gov't Code Ann. § 466.410(a).
In the same 1999 legislative session but prior to the enactment of the lottery act amendments, the legislature amended the Texas version of article 9 of the Uniform Commercial Code on secured transactions, including revising the definition of "account" to include "a right to payment of a monetary obligation . . . as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state." See Act of May 17, 1999, 76th Leg., R.S, ch. 414, § 1.01, 1999 Tex. Gen. Laws 2639, 2640 (codified at Tex. Bus. & Com.Code Ann. § 9.102(a)(2)(viii)(West Supp.2007)).[2] Because the right to a state lottery prize payment is included within the amended definition of "account," the right is subject to UCC provisions concerning accounts. One such provision is section 9.406 that allows a party to assign its rights under an "account" without the consent of the debtor *687 or the government. See id., 1999 Tex. Gen. Laws at 2697-98 (codified at Tex. Bus. & Com.Code Ann. § 9.406(a), (f) (West 2002)). The parties agree that section 9.406, as applied to a right to a lottery prize payment to be paid by the Commission, conflicts with the requirements set out in the amended lottery act sections 466.406 and 466.410 that limit or prohibit the assignment of lottery prize payments. This Court must therefore resolve this conflict.
The majority resolves this conflict by its interpretation of the plain meaning of the statutes' texts. See Texas Dep't of Transp. v. City of Sunset Valley, 146 S.W.3d 637, 642 (Tex.2004). Relying on section 9.406(f) that renders ineffective statutes that restrict, prohibit or require governmental consent before an "account" may be assigned, the majority resolves the conflict by concluding that "the legislature has clearly and unambiguously provided a means on resolving the inconsistency between the lottery act and the UCC." See Tex. Bus. & Com.Code Ann. § 9.406(f). The majority also concludes that if the rule of statutory construction that, when in conflict, a specific provision controls over a general one is relevant, it also requires the UCC provision to control. See Tex. Gov't Code Ann. § 311.026(b) (West 2005). The majority concludes that section 9.406(f) controls because it "specifically addresses conflicts between article 9 and assignability restrictions under other Texas law." See id.
I disagree with the majority's conclusions and construction of the two competing statutes. Surely, the majority's conclusion that the statutes' language is either clear or unambiguous or that "ordinary citizens are able to rely on the plain language to mean what it says" is largely a fiction here. See Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 860 (Tex.2005); see also Tex. Gov't Code Ann. § 311.023 (West 2005)(courts may consider, among other matters, the object sought to be attained, the circumstances under which the statutes were enacted, the legislative history, and the consequences of a particular construction when construing a statute, whether or not statute is considered ambiguous on its face); State of Texas v. Preslar, 751 S.W.2d 477, 481 (Tex. 1988).
The amendment to the Texas version of Article 9 was characterized as "relating to the revision of the uniform law on secured transactions." See 1999 Tex. Gen. Laws at 2639. The UCC's underlying purposes are to "simplify, clarify and modernize the law governing commercial transactions," "to permit the continued expansion of commercial practices through custom, usage and agreement of the parties," and "to make uniform the law among the various jurisdictions." See Tex. Bus. & Com.Code Ann. § 1.103 (West Supp.2007). In contrast, the substantive issue the legislature addressed in the lottery act amendments was specifically expressed as "the assignment or deposit of certain lottery prizes." See 1999 Tex. Gen. Laws at 4717.
Comment 3 to section 1.103 of the UCC, the section that addresses the UCC's underlying policies, is instructive. See Tex. Bus. & Com.Code Ann. § 1.103, comment 3 (West Supp.2007). This comment provides guidance to courts faced with a conflict between the UCC and another state statute that protects a specific class of individuals, concluding that, in this situation, a court should hold that the other state statute controls:
In other situations, however, other interpretative principles addressing the interrelationship between statutes may lead the court to conclude that the other statute is controlling, even though it conflicts with the Uniform Commercial *688 Code. This, for example, would be the result in a situation where the other statute was specifically intended to provide additional protections to a class of individuals engaging in transactions covered by the Uniform Commercial Code.
Id. This principle is directly applicable here. By allowing only limited assignments, the lottery act amendments provide "additional protections to a class of individuals engaging in transactions covered by the Uniform Commercial Code"i.e., state lottery prize winners. See id.; House Research Organization, Bill Analysis, Tex. H.B. 1799, 76th Leg., R.S. (1999)("HB 1799 would allow lottery prize winners to assign their winnings under specified conditions designed to ensure that their interest would be protected."). The UCC comment is a classic application of the rule of statutory construction that specific controls over general. See Tex. Gov't Code Ann. § 311.026(b).[3] As the more specific statutory provision, the lottery act should control. Id.
As the majority recognizes, the consequence of its construction and holding is that the lottery act amendments are rendered ineffective. See Tex. Gov't Code Ann. §§ 311.021 (legislature's enactment of statute presumes statute is intended to be effective); 311.023 (West 2005)(courts may consider consequence of particular construction). In contrast, a holding that the lottery act amendments on assignments control is consistent with the legislature's statutory design and intent with regard to the differing purposes of the UCC's provisions on secured transactions and the lottery act. See Tex. Gov't Code Ann. § 311.023 (courts may consider object sought to be attained). Under this construction, the UCC provisions on the free assignment of accounts remain effective except as to a specific subset of accounts and even a specific subset of lottery winningsthe right to state lottery prize payments to be paid by the Commission, i.e. winnings from the State Lottery Act. See id. § 311.026. The lottery act amendments also remain effective: Lottery winners would be free to assign their rights to prize payments from the state in limited circumstances as contemplated by the legislature. The competing social policies are harmonized by giving effect to the uniform law as it applies to an "account" generally and to the specific law concerning the assignment of lottery prize payments from the state.
The legislature, as is its function, directly addressed the competing social policies between freely allowing or limiting assignments of lottery prize payments from the state, reaching its social policy choice that assignments would be allowed, but balancing this choice with built-in protections for lottery winners. I would hold that the lottery act amendments that restrict the assignment of state lottery prize payments control the disposition of this appeal, and I would therefore reverse the judgment.
NOTES
[1]  The Commission has construed the "appropriate judicial order" referenced in section 466.406(c) to apply only to a court order that "resolves a bona fide underlying controversy involving the prize winner, which order shall not include an order issued to enforce or approve an agreement between a prize winner and any third party, where the prize winner has agreed to transfer future prize payments to a third party in exchange for consideration." 16 Tex. Admin. Code § 401.309(b)(2)(2008). Voluntary assignments, in the Commission's view, are governed exclusively by section 466.410.
[2]  See Tex. Civ. Prac. & Rem.Code Ann. § 37.001-.011 (West 1997 & Supp.2007).
[3]  Apparently Irvan had previously assigned his right to receive prior installment payments.
[4]  Appellees also sought mandatory injunctive relief compelling the Commission to make the payments to Great-West, as well as attorney's fees.
[5]  The Commission also filed an interlocutory appeal from the district court's order denying its plea to the jurisdiction, but subsequently dismissed that proceeding. Texas Lottery Comm'n v. First State Bank of DeQueen, No. 03-07-00290-CV (Tex.App.-Austin Aug. 24, 2007), available at http://www.3rdcoa.courts. state.tx.us/opinions/HTMLOpinion.asp? OpinionID=16178.
[6]  It briefed but ultimately conceded a fourth issue challenging appellees' standing.
[7]  Act of May 30, 1999, 76th Leg., R.S., ch. 1394, §§ 2, 4, 1999 Tex. Gen. Laws 4717, 4717-4718.
[8]  Act of May 17, 1999, 76th Leg., R.S., ch. 414, § 1.01, 1999 Tex. Gen. Laws 2639, 2639-2640, 2697-2698.
[9]  The Commission also emphasizes other provisions of section 466.410 that address tax issues, see Tex. Gov't Code Ann. § 466.410(i)(j), and what it characterizes as "uncertainty as to the proper payee or the risk of double liability against the State." See id. § 466.410(d), (e), (h).
[10]  This statutory language is hardly ambiguous, as the dissent contends, unless one thinks that "A trumps B" is. See Texas Lottery Comm'n v. First State Bank of DeQueen, No. 03-07-00249-CV, 254 S.W.3d 677, 686 (Tex. App.-Austin May 16, 2008, no pet. h.) (Patterson, J. dissenting). Based on such a premise, the dissent dismisses as "largely a fiction here" the principle that we must be faithful to the plain meaning of this statute. See id. It is true, as the dissent emphasizes, that our construction of a statute's text may be informed by such considerations as "the object sought to be obtained, the circumstances under which the statutes were enacted, the legislative history, and the consequences of a particular construction." Tex. Gov't Code Ann. § 311.023 (West 2005); see Texas Lottery Comm'n, No. 03-07-00249-CV, 254 S.W.3d at 687 (Patterson, J. dissenting). This does not mean, however, that we are free to abandon the statutory text in favor of a contrary "construction" derived from these factors. Diversicare Gen. Partner, Inc. v. Rubio, 185 S.W.3d 842, 860 (Tex.2005), on which the dissent relies, emphatically rejects that notion:

As we have often explained:
Courts must take statutes as they find them. More than that, they should be willing to take them as they find them. They should search out carefully the intendment of a statute, giving full effect to all of its terms. But they must find its intent in its language, and not elsewhere. They are not the law-making body. They are not responsible for omissions in legislation. They are responsible for a true and fair interpretation of the written law. It must be an interpretation which expresses only the will of the makers of the law, not forced nor strained, but simply such as the words of the law in their plain sense fairly sanction and will clearly sustain.
Straightforward statutory construction ensures that ordinary citizens are able "to rely on the plain language of a statute to mean what it says." But when courts "abandon the plain meaning of words, statutory construction rests upon insecure and obscure foundations at best."
Rubio, 185 S.W.3d at 860 (internal citations omitted).
[11]  For similar reasons, comment 3 to UCC section 1.103(b), which addresses the UCC's concepts of supplementation and preemption that govern its general relationship to other bodies of state law, does not aid the dissent. See Texas Lottery Comm'n, No. 03-07-00249-CV, 254 S.W.3d at 687 (Patterson, J. dissenting); Tex. Bus. & Com.Code Ann. § 1.103(b) & cmts. 2, 3 (West.Supp.2007). Here, as we have explained, "other interpretative principles addressing the interrelationship between statutes"i.e., the applicable interpretative principles other than those set forth in UCC section 1.103(b)require us to construe UCC section 9.406(f) to mean what it plainly says.
[1]  The lottery act defines lottery to mean "the procedures operated by the state under this chapter [466] through which prizes are awarded or distributed by chance among persons who have paid, or unconditionally agreed to pay, for a chance or other opportunity to receive a prize." Tex. Gov't Code Ann. § 466.002(5) (West 2004).
[2]  The definition of "account" referencing winnings in a lottery is in the section titled "Definitions and Index of Definitions." See Act of May 17, 1999, 76th Leg., R.S, ch. 414, § 1.01, 1999 Tex. Gen. Laws 2639, 2640 (codified at Tex. Bus. & Com.Code Ann. § 9.102(a)(2)(viii)(West Supp.2007)).
[3]  A variation on the rule that the more specific controls over the general is that, to the extent there is a conflict between two statutes, a later, more specific provision prevails over the earlier, more general provision. See Tex. Gov't Code Ann. §§ 311.025, 312.014 (West 2005). Although in the same legislative session, the legislature enacted the revisions to Texas's version of Article 9 before enacting the lottery act amendments.